ANDREW P. ROBINSON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Robinson v. CommissionerDocket No. 14924.United States Board of Tax Appeals12 B.T.A. 1195; 1928 BTA LEXIS 3389; July 6, 1928, Promulgated *3389 John H. Burnett, Esq., for the petitioner.  T. M. Mather, Esq., for the respondent.  LITTLETON*1195  MEMORANDUM OPINION.  LITTLETON: The Commissioner determined a deficiency of $4,236.13 for the calendar year 1919.  Petitioner claims (1) that the deficiency is barred by the statute of limitation; (2) that said tract of land, consisting of 132 acres, sold in 1919 for $49,000, had a fair market value of $450 an acre on March 1, 1913.  The Commissioner determined the March 1, 1913, value of $150 an acre.  Petitioner is a resident of Chillicothe, Ohio, and was the owner of a farm near that city which he inherited from his father in 1875.  In 1919 it was necessary for the United States Government to have a portion of this farm for use as a military post, afterwards known as Camp Sherman, and in that year the United States purchased 132 acres of the farm, paying the petitioner $49,000 therefor.  The fair market value of the land on March 1, 1913, was $400 an acre.  Judgment will be entered under Rule 50.